Title: From Thomas Jefferson to Uriah McGregory, 13 August 1800
From: Jefferson, Thomas
To: McGregory, Uriah



Sir
Monticello Aug. 13. 1800.

Your favor of July 19. has been recieved, and recieved with [sentiments] of respect due to a person who, unurged by motives of personal friendship or acquaintance, and unaided by particular information, will so far exercise his justice as to advert to the proofs of approbation given a public character by his own state, & by the United states, & weigh them in the scale against the [fatherless?] calumnies he hears uttered against him. these public acts are known even to those who know nothing of my private life, & surely are better evidence to a mind disposed to [the] truth, than slanders which no man will affirm on his own knowledge, or even some men who would. from the moment that a portion of my fellow citizens [looked towards me] with a view to one of their highest offices, the floodgates of calumny have been opened upon me; not where I am personally known, where their slanders would be [instant]ly judged & suppressed, from a general sense of their falshood; but in the remote parts of the union, where the means of detection are not at hand, & the trouble of an enquiry is greater than would suit the hearers to undertake. I know that I might have filled the courts of the United States with actions for these slanders, & have ruined perhaps many persons who are not innocent. but this would be no equivalent in the […] of character. I leave them therefore to the reproof of their own consciences. if these do not condemn them, there will yet come a day when the false witness will meet a judge who has not slept over his slanders. if the reverend Cotton Mather Smith of Sharon believed this as firmly as I do, he would surely never have affirmed that ‘I had obtained my property by fraud and robbery: that in one instance I had defrauded & robbed a widow & fatherless children of an estate to which I was executor of £10,000. sterling, by keeping the property & paying them in money at the nominal [amount] that was worth no more than 40. for one; & that all this could be proved.’ Every [tittle] of it is fable; there not having existed a single circumstance of my life to which any part of it can hang. I never was an executor but in two instances, [both of] which having taken place about the beginning of the revolution, which [withdrew] me immediately from all private pursuits. I never meddled in either executorship. in one of the cases only was there a widow & children. she was my sister. she retained and managed the estate in her own hands, & no part of it ever was in mine. in the  other, I was a copartner, & only recieved on [a divis]ion the equal portion allotted me. to neither of these executorships therefore could mr Smith refer. again, my property is all [patri]monial, except about 7. or 800. £’s worth of lands purchased by myself & paid for, not to widows & orphans, but to the very gentlemen from whom I purchased. if mr Smith therefore thinks the precepts of the gospel intended for those who preach them as well as for others, he will doubtless, some day, feel the duties of repentance & of acknowledgement in such forms as to correct the wrong he has done. perhaps he will have to wait till the passions of the moment are passed away. all this is left to his own conscience.
These, Sir, are facts, well known to every person in this quarter, which I have committed to paper for your own satisfaction, & that of those to whom you may chuse to mention them. I only pray that my letter may not go out of your own hands, lest it should get into the newspapers, a bear-garden scene into which I have made it a point to enter on no provocation.
I am Sir Your most obedt. humble servt

Th: Jefferson

